Exhibit 10.49


HOLLY ENERGY PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN


PERFORMANCE UNIT AGREEMENT
This Performance Unit Agreement (the “Agreement”) is made and entered into by
and between Holly Logistic Services, L.L.C., a Delaware limited liability
company (the “Company”), and you. This Agreement is entered into as of the ___
day of _________, 2018 (the “Date of Grant”).
W I T N E S S E T H:
WHEREAS, the Company has adopted the Holly Energy Partners, L.P. Long-Term
Incentive Plan (the “Plan”) to attract, retain and motivate employees,
executives, directors and consultants;
WHEREAS, the Company believes that a grant to you of performance units of Holly
Energy Partners, L.P. (the “Partnership”) as part of your compensation for
services provided to the Company and/or the Partnership is consistent with the
stated purposes for which the Plan was adopted; and
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Agreement (“Agreement”) as if fully set forth herein and the terms
capitalized but not defined herein or on Appendix A attached hereto shall have
the meanings set forth in the Plan.
NOW, THEREFORE, in consideration of the services rendered by you, it is agreed
by and between the Company and you, as follows:
1.Grant. The Company hereby grants to you as of the Date of Grant an Award of
______ performance units (the “Performance Units”), subject to the terms and
conditions set forth in this Agreement. Depending on the performance of the
Partnership, you may earn from 0% to 200% of the Performance Units, based on the
terms set forth in Section 3.
2.    Distribution Equivalent Rights. As long as you hold the Performance Units
granted pursuant to this Agreement, you will be entitled to receive distribution
equivalent rights (“DERs’) in accordance with this Section 2. In the event the
Partnership makes a distribution in respect of outstanding Units and, on the
record date for such distribution, you hold Performance Units that have not yet
become earned and payable under this Agreement, the Company shall pay you an
amount in cash equal to the distribution amounts you would have received if you
were the holder of record, as of such record date, of a number of Units equal to
the number of such Performance Units set forth in Section 1 that have not become
earned and payable as of such record date, such payment to be made on or
promptly following the date that the Partnership makes such distribution
(however, in no event shall the DERs be paid later than 30 days following the
date on which the Partnership makes such distribution to unitholders generally).
Notwithstanding this Section 2, the Performance Units granted pursuant to this
Agreement do not and shall not entitle you to any rights of a holder of Units,
including the right to vote, prior to the date Units are delivered to you in
settlement of the Performance Units pursuant to Section 5.







--------------------------------------------------------------------------------




3.    Terms of Award. The Performance Units represent an Award for the
“Performance Period” which begins on January 1, 2019 and ends on December 31,
2021. Following the completion of the Performance Period, you will be entitled
to a payment of Units as determined under this Section 3 and/or Section 4, as
applicable, and payable in Units at the time indicated in Section 5 or
Section 4(b), as applicable.
(a)    Performance Measure. The number of Performance Units earned for the
Performance Period is determined by calculating the Partnership’s performance on
the two measures listed below over the Performance Period. The two performance
measures are EBITDA and Total Unitholder Return. Notwithstanding anything to the
contrary in this Agreement, the Committee may make adjustments to the
definitions of the performance measures or to the performance targets
established with respect to the Award in its sole discretion as it determines to
be appropriate or advisable to avoid rewarding or penalizing you for unexpected
events that occur following the Date of Grant that were not taken into
consideration in establishing the metrics and targets.
(b)    Units Payable. The number of Units payable is equal to the result of
multiplying the total number of Performance Units set forth in Section 1 by the
Performance Unit Payout Percentage. The number of Units payable will be rounded
down to the nearest Unit. No fractional Units will be issued pursuant to this
Agreement. In its sole discretion, the Committee may make a payment to you
assuming a Performance Percentage of up to 200% of the Performance Units instead
of the Performance Unit Payout Percentage as determined pursuant to this Section
3(b).
4.    Early Termination. In the event you cease to provide services to the
Partnership and the Company prior to the end of the Performance Period on
account of an event described in this Section 4, the number of Performance Units
with respect to which payment at the end of the Performance Period is based
shall be determined as follows:
(a)    Termination Due to Death or Disability. In the event that you cease to
provide services to the Partnership and the Company:
(i)    for any reason other than voluntary separation or Cause,
(ii)    due to your death, or
(iii)    due to your total and permanent disability as determined by the
Compensation Committee of the Company’s Board of Directors (the “Committee”) in
its sole discretion,
then you (or your beneficiary, if applicable) shall, following the end of the
Performance Period and determined based on actual performance, forfeit a
percentage of the total Performance Units earned (as calculated pursuant to
Section 3) determined by dividing (x) the number of full months from the date of
such termination until the last day of the Performance Period by (y) thirty-six
(36); provided, that, notwithstanding the performance actually achieved, you
will earn and receive payment with respect to no less than 50% of the
Performance Units. The Committee will determine the number of Performance Units
earned by you or your beneficiary in accordance with Section 3 for the entire
Performance Period as soon as administratively practicable after the end of the
Performance Period. In


2



--------------------------------------------------------------------------------




its sole discretion, the Committee may make a payment to you assuming a
Performance Percentage of up to 150% of the Performance Units instead of the
pro-rata number of Performance Units as determined pursuant to this Section
4(a). Unless the Committee determines otherwise, you will have no right to any
other Performance Units and those other Performance Units granted under this
Agreement will be forfeited. If you separate from employment prior to the end of
the Performance Period due to voluntary separation or on account of Cause, all
Performance Units hereunder will be forfeited.
(b)    Special Involuntary Termination. In the event of a Special Involuntary
Termination before the end of the Performance Period, no Performance Units shall
be forfeited, and payment with respect to 200% of the Performance Units shall be
made as soon as administratively practicable following the Special Involuntary
Termination, but in no event later than 90 days after the date your employment
or service relationship terminates. Payment pursuant to this Section 4(b) is in
lieu of payment pursuant to Section 4(a) and if you receive payment pursuant to
this Section 4(b) you will not be entitled to any payment pursuant to
Section 4(a).
(c)    Retirement. In the event your employment with the Company (including
subsidiaries of the Company) terminates due to your Retirement before the end of
the Performance Period, you will remain eligible to receive full payment
hereunder (i.e., you will be treated as remaining continuously employed through
the Performance Period for purposes of this Agreement), and the number of Units
payable to you shall be that number determined pursuant to Section 3 hereof.
(d)     Effect of Employment Agreement. Notwithstanding any provision herein to
the contrary, in the event of any inconsistency between this Section 4 and any
employment, change in control, or similar agreement entered into by and between
you and the Company, the terms of the employment, change in control or similar
agreement shall control.
(e)    Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company, provided that rights to the Restricted Units during a leave of absence
will be limited to the extent to which those rights were earned or vested when
the leave of absence began.    
5.    Payment of Performance Units.
(a)    The number of Units payable at the end of the Performance Period (or such
earlier time as specified under Section 4(b)) shall be payable as soon as
reasonably practicable following the close of the Performance Period, but in no
event later than two and one-half months after the end of the calendar year in
which the Performance Period closes (or such earlier time as specified under
Section 4(b)), in the amount determined in accordance with Section 3, as
adjusted by Section 4, if applicable. Such payment will be subject to
withholding for taxes and other applicable payroll adjustments. The Committee’s
determination of the amount payable shall be binding upon you and your
beneficiary or estate. The number of Units payable will be rounded down to the
nearest Unit. No fractional Units will be issued pursuant to this Agreement.


3



--------------------------------------------------------------------------------




(b)    If you are a “specified employee” within the meaning of Treasury
Regulation § 1.409A-1(i) as of the date of your “separation from service”
(within the meaning of Treasury Regulation § 1.409A-1(h)), then you will not be
entitled to receive Units in settlement of Performance Units until the earlier
of (i) the date which is six (6) months after your “separation from service” for
any reason other than death, or (ii) the date of your death. The provisions of
this Section 5(b) shall only apply if and to the extent required to avoid the
imputation of any tax, penalty, or interest pursuant to Section 409A of the
Code.
6.    Payment of Taxes. The Company may require you to pay to the Company (or an
Affiliate of the Company if you are an employee of an Affiliate of the Company),
an amount the Company deems necessary to satisfy its (or its Affiliate’s)
current or future withholding with respect to federal, state or local income or
other taxes that you incur as a result of the Award. With respect to any tax
withholding and to the extent permissible pursuant to Rule 16b-3, you may (a)
direct the Company to withhold from the Units to be issued to you under this
Agreement the number of Units necessary to satisfy the Company’s withholding of
such taxes; which determination will be based on the Units’ Fair Market Value at
the time such determination is made; (b) deliver to the Company Units sufficient
to satisfy the Company’s tax withholding, based on the Units’ Fair Market Value
at the time such determination is made; or (c) deliver cash to the Company
sufficient to satisfy its tax withholding. If you desire to elect to use the
Unit withholding option described in subparagraph (a), you must make the
election at the time and in the manner the Company prescribes and the maximum
number of Units that may be so withheld or surrendered shall be a number of
Units that have an aggregate Fair Market Value on the date of withholding or
repurchase of up to the aggregate amount of such tax liabilities determined
based on the greatest withholding rates for federal, state, foreign and/or local
tax purposes, including payroll taxes, that may be utilized without creating
adverse accounting treatment with respect to the Award. The Committee, in its
discretion, may deny your request to satisfy its tax withholding using a method
described under subparagraph (a) or (b). In the event the Company determines
that the aggregate Fair Market Value of the Units withheld as payment of any tax
withholding is insufficient to discharge that tax withholding, then you must pay
to the Company, in cash, the amount of that deficiency immediately upon the
Company’s request. In the event that you fail to make arrangements that are
acceptable to the Committee for providing to the Company, at the time or times
required, the amounts of federal, state and local taxes required to be withheld
with respect to the Performance Units granted to you under this Agreement, the
Company shall have the right to purchase and/or to sell to one or more third
parties in either market or private transactions sufficient Units otherwise paid
or payable pursuant to this Award to provide the funds needed for the Company to
make the required tax payment or payments.
7.    Adjustment in Number of Performance Units. Except as provided below, in
the event that the outstanding Units are increased, decreased or exchanged for a
different number or kind of units or other securities, or if additional, new or
different units or securities are distributed with respect to the Units through
merger, consolidation, sale of all or substantially all of the assets of the
Partnership, reorganization, recapitalization, unit dividend, unit split,
reverse unit split or other distribution with respect to such Units, there shall
be substituted for the Units under the Performance Units subject to this
Agreement the appropriate number and kind of Units or new or replacement
securities as determined in the sole discretion of the Committee.
8.    Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Units (including Performance Units)
will be subject to compliance


4



--------------------------------------------------------------------------------




with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Units may then be listed. No Units will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Units may
then be listed. In addition, Units will not be issued hereunder unless (a) a
registration statement under the Securities Act, is at the time of issuance in
effect with respect to the Units issued or (b) in the opinion of legal counsel
to the Company, the Units issued may be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any Units subject to the Award will
relieve the Company of any liability in respect of the failure to issue such
Units as to which such requisite authority has not been obtained. As a condition
to any issuance hereunder, the Company may require you to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect to such compliance as may be requested by the Company. From time to
time, the Board and appropriate officers of the Company are authorized to take
the actions necessary and appropriate to file required documents with
governmental authorities, stock exchanges, and other appropriate Persons to make
Units available for issuance.
9.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
10.    Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the successful enforcement of the
terms and provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.
11.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of Units or other property to you, or to your legal representative,
heir, legatee or distributee, in accordance with the provisions hereof, will, to
the extent thereof, be in full satisfaction of all claims of such Persons
hereunder. In addition, the Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a general release of all claims in favor of the
Company, the Partnership, any Affiliate and the employees, officers,
stockholders or board members of the foregoing in such form as the Company may
determine.
12.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any applicable law, then such provision will be
deemed to be modified to the minimum extent necessary to render it legal, valid
and enforceable; and if such provision cannot be so modified, then this
Agreement will be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties will be construed and
enforced accordingly.
13.    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the majority of the Committee with respect thereto and this Agreement shall
be final and binding upon you and the Company. All determinations with


5



--------------------------------------------------------------------------------




respect to the achievement of the applicable performance goals, including the
calculation of and any adjustment to the applicable performance metrics, will be
made by the Committee in its discretion which determination will be final and
binding. In the event of any conflict between the terms and conditions of this
Agreement and the Plan, the provisions of the Plan shall control.
14.    No Right to Continued Employment. This Agreement shall not be construed
to confer upon you any right to continue as an employee, officer or service
provider of the Company and shall not limit the right of the Company, in its
sole discretion, to terminate your service at any time.
15.    Governing Law. This Agreement shall be interpreted and administered under
the laws of the State of Texas, without giving effect to any conflict of laws
provisions.
16.    Consent to Texas Jurisdiction and Venue. You hereby consent and agree
that state courts located in Dallas, Texas and the United States District Court
for the Northern District of Texas each shall have personal jurisdiction and
proper venue with respect to any dispute between you and the Company arising in
connection with the Restricted Units or this Agreement. In any dispute with the
Company, you will not raise, and you hereby expressly waive, any objection or
defense to any such jurisdiction as an inconvenient forum.
17.    Amendments. This Agreement may be amended by the Board or by the
Committee at any time (a) if the Board or the Committee determines, in its sole
discretion, that amendment is necessary or advisable in light of any addition to
or change in any federal or state, tax or securities law or other law or
regulation, which change occurs after the Date of Grant and by its terms applies
to the Award; or (b) other than in the circumstances described in clause (a) or
provided in the Plan, with your consent.
18.    No Liability for Good Faith Determinations. The Company and the members
of the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Performance Units granted hereunder.
19.    No Guarantee of Interests. The Board and the Company do not guarantee the
Units from loss or depreciation.
20.    Nontransferability of Agreement. This Agreement and all rights under this
Agreement shall not be transferable by you during your life other than by will
or pursuant to applicable laws of descent and distribution. Any of your rights
and privileges in connection herewith shall not be transferred, assigned,
pledged or hypothecated by you or by any other person or persons, in any way,
whether by operation of law, or otherwise, and shall not be subject to
execution, attachment, garnishment or similar process. In the event of any such
occurrence, this Agreement shall automatically be terminated and shall
thereafter be null and void. Notwithstanding the foregoing, all or some of the
Units or rights under this Agreement may be transferred to a spouse pursuant to
a domestic relations order issued by a court of competent jurisdiction.
24.    Company Records. Records of the Company or its subsidiaries regarding
your period of service, termination of service and the reason(s) therefor,
leaves of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.


6



--------------------------------------------------------------------------------




25.    Certain Covenants.
(a)    Protection of Confidential Information. You acknowledge that in the
course of your employment with the Company and the Partnership, you have
obtained and will continue to obtain confidential, proprietary and/or trade
secret information of the Company and the Partnership, relating to, among other
things, (i) programs, strategies, information or materials related to the
business, services, manner of operation and activities of the Company and the
Partnership, (ii) customers or prospects of the Company and the Partnership,
(iii) computer hardware or software used in the course of the Company and
Partnership business, and (iv) marketing strategies or other activities of the
Company and Partnership from or on behalf of any of its clients, (hereinafter
collectively referred to as “Confidential Information”); provided, however,
that, for purposes of this Agreement, the term Confidential Information shall
not include any information that is known generally to the public or accessible
to a third party on an unrestricted basis. You recognize that such Confidential
Information has been developed by the Company and Partnership at great expense;
is a valuable, special and unique asset of the Company and Partnership which it
uses in its business to obtain competitive advantage over its competitors; is
and shall be proprietary to the Company and Partnership; is and shall remain the
exclusive property of the Company and Partnership; and, is not to be transmitted
to any other person, entity or thing. Accordingly, as a material inducement to
the Company to enter into this Agreement with you and in partial consideration
for the granting of the Award, you hereby:
(i)    warrant and represent that you have not disclosed, copied, disseminated,
shared or transmitted any Confidential Information to any person, firm,
corporation or entity for any reason or purpose whatsoever, except in the course
of carrying out your duties and responsibilities of employment with the Company
and Partnership;
(ii)    agree not to so disclose, copy, disseminate, share or transmit any
Confidential Information in the future;
(iii)    agree not to make use of any Confidential Information for your own
purposes or for the benefit of any person, firm, corporation or other entity,
except that, in the course of carrying out the duties and responsibilities of
your employment, you may use Confidential Information for the benefit of any
Affiliate of the Company or Partnership;
(iv)    warrant and represent that all Confidential Information in your
possession, custody or control that is or was a property of the Company and
Partnership has been or shall be returned to the Company or Partnership by or on
the date of the your termination; and
(v)    agree that you will not reveal, or cause to be revealed, this Agreement
or its terms to any third party (other than your attorney, tax advisor, or
spouse on the condition that they also not reveal this Agreement or its terms to
any other person), except as required by law.


7



--------------------------------------------------------------------------------




Your covenants in this Section 25(a) are in addition to, and do not supercede,
your obligations under any confidentiality, invention or trade secret agreements
executed by you, or any laws protecting the Confidential Information.
(b)    Non-Solicitation. You agree that during the term of your employment with
the Company, Partnership or their Affiliates and for a period of one year
following your termination of employment with the Company, Partnership and their
Affiliates, you will not, directly or indirectly, for your benefit or for the
benefit of others, solicit any employee or service provider of the Company,
Partnership or their Affiliates to terminate his or her employment or his, her
or its service relationship with the Company, Partnership or their Affiliates;
provided, however, that (y) after the termination of your employment for any
reason, such employees and service providers shall only include such employees
and service providers that you directly worked with in the twelve months
preceding the date of termination of your employment, and (z) it will not
constitute a violation of this Section 25(b) if an employee or service provider
of the Company, Partnership or their Affiliates accepts employment or a service
relationship with a Person not affiliated with the Company, Partnership or their
Affiliates (i) pursuant to a general solicitation advertising the position, (ii)
as a result of communications initiated by the employee or service provider of
the Company, Partnership or their Affiliates (and not in response to any
solicitation by you) or (iii) where the employment or service relationship with
the Company, Partnership or their Affiliates with respect to such person was
terminated more than six months prior to any action by you that would otherwise
be a violation of this Section 25(b).
(c)    Extent of Restrictions. You acknowledge that the restrictions contained
in this Section 25 correctly set forth the understanding of the parties at the
time this Agreement is entered into, are reasonable and necessary to protect the
legitimate interests of the Company and Partnership, and that any violation will
cause substantial injury to the Company and Partnership. In the event of any
such violation, the Company and Partnership shall be entitled, in addition to
any other remedy, to preliminary or permanent injunctive relief. You waive, to
the maximum extent permissible by law, any defenses or other objections to such
remedies or the enforceability of this Section 25. To the maximum extent
permissible by law, if any court having jurisdiction shall find that any part of
the restrictions set forth this Section 25 are unreasonable in any respect, it
is the intent of the parties that the restrictions set forth herein shall not be
terminated, but that the restrictions set forth in this Section 25 shall remain
in full force and effect to the extent (as to time periods and other relevant
factors) that the court shall find reasonable.
(d)    Limitations. In the event any breach of the covenants set forth in this
Section 25 comes to the attention of the Company or Partnership, this Award and
the Performance Units granted hereunder that have not at such time been settled
shall be immediately forfeited to the Company and the Company and Partnership
shall take into consideration such breach in determining whether to recommend
the grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you. However, nothing in this
Agreement will prevent you from: (i) making a good faith report of possible
violations of applicable law to any governmental agency or entity or (ii) making
disclosures that are protected under the whistleblower provisions of applicable
law. For the avoidance of doubt, nothing herein shall prevent you from making a
disclosure that: (A) is made (1) in confidence to a federal, state or local
government official, either directly or indirectly, or


8



--------------------------------------------------------------------------------




to an attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Further, an individual who files a lawsuit for retaliation by an employer of
reporting a suspected violation of law may make disclosures without violating
this Section 25 to the attorney of the individual and use such information in
the court proceeding.
26.    Clawback. This Agreement is subject to any written clawback policies that
the Company, with the approval of the Board or the Committee, may adopt. Any
such policy may subject your Award and amounts paid or realized with respect to
Award under this Agreement to reduction, cancelation, forfeiture or recoupment
if certain specified events or wrongful conduct occur, including but not limited
to an accounting restatement due to the Partnership’s material noncompliance
with financial reporting regulations or other events or wrongful conduct
specified in any such clawback policy adopted to conform to the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and rules promulgated
thereunder by the Securities and Exchange Commission and that the Company or the
Partnership determines should apply to this Agreement.
27.    Compliance with Section 409A of the Code. This Agreement is intended to
comply and shall be administered in a manner that is intended to comply with
section 409A of the Code and shall be construed and interpreted in accordance
with such intent. Payment under this Agreement shall be made in a manner that
will comply with section 409A of the Code, including regulations or other
guidance issued with respect thereto, except as otherwise determined by the
Committee. The applicable provisions of section 409A of the Code are hereby
incorporated by reference and shall control over any contrary provisions herein
that conflict therewith. Termination from employment, separation from service
and similar terms used in this Agreement shall mean a “separation from service”
within the meaning of Treasury Regulation § 1.409A-1(h).


HOLLY LOGISTIC SERVICES, L.L.C.




    
George J. Damiris
Chief Executive Officer and President


9



--------------------------------------------------------------------------------




Appendix A
Defined Terms
For purposes of the Agreement, the following terms shall have the meanings
assigned below:


“Adverse Change” shall mean, without your express written consent, (i) a change
in your principal office to a location more than 25 miles from your work address
as of the Date of Grant, (ii) a material increase (without adequate
consideration) or a material reduction in duties of the type previously
performed by you, or (iii) a material reduction in your base compensation (other
than bonuses and other discretionary items of compensation) that does not apply
generally to employees of the Company or its successor. You must provide notice
to the Company of the event alleged to constitute an Adverse Change within
ninety (90) days of the occurrence of such event and the Company shall be given
the opportunity to remedy the alleged Adverse Change and/or to contest your
assertion that an Adverse Change event has occurred within thirty (30) days from
receipt of such notice.


“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
section 12 of the Exchange Act.


“Beneficial Owner” shall have the meaning provided in Rule 13d-3 under the
Exchange Act.


“Cause” shall mean:
(i)    An act or acts of dishonesty by you constituting a felony or serious
misdemeanor and resulting or intended to result directly in gain or personal
enrichment at the expense of the Company;
(ii)    Gross or willful and wanton negligence in the performance of the
material and substantial duties of your employment or service relationship with
the Company; or
(iii)    Conviction of a felony involving moral turpitude.
The existence of Cause shall be determined by the Committee, in its sole and
absolute discretion.


“Change in Control” shall mean, notwithstanding the definition of such term in
the Plan:
(i)    Any Person, other than HFC or any of its wholly-owned subsidiaries, the
General Partner, the Partnership, the Company, or any of their subsidiaries, a
trustee or other fiduciary holding securities under an employee benefit plan of
HFC, the Partnership, the Company or any of their Affiliates, an underwriter
temporarily holding securities pursuant to an offering of such securities, or
any entity owned, directly or indirectly, by the holders of the voting
securities of HFC, the Company, the General Partner or the Partnership in
substantially the same proportions as their ownership in HFC, the Company, the
General Partner or the Partnership, respectively, is or becomes the Beneficial
Owner, directly or indirectly, of securities of HFC, the Company, the General
Partner or the Partnership (not


10



--------------------------------------------------------------------------------




including in the securities beneficially owned by such Person any securities
acquired directly from HFC, the General Partner, the Partnership, the Company or
their Affiliates) representing more than 40% of the combined voting power of
HFC’s, the Company’s, the General Partner’s or the Partnership’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (iii)(A) below.
(ii)    The individuals who as of the Date of Grant constitute the HFC Board and
any New Director cease for any reason to constitute a majority of the HFC Board.
(iii)    There is consummated a merger or consolidation of HFC, the Company, the
General Partner or the Partnership with any other entity, except if:
(A)    the merger or consolidation results in the voting securities of HFC, the
Company, the General Partner or the Partnership outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 60% of the combined voting power of the voting securities of HFC, the
Company, the General Partner or the Partnership, as applicable, or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation; or
(B)    the merger or consolidation is effected to implement a recapitalization
of HFC, the Company, the General Partner or the Partnership (or similar
transaction) in which no Person is or becomes the Beneficial Owner, directly, or
indirectly, of securities of, as applicable, (not including in the securities
beneficially owned by such Person any securities acquired directly from HFC, the
Company, the General Partner or the Partnership or their Affiliates other than
in connection with the acquisition by HFC, the Company, the General Partner or
the Partnership or its Affiliates of a business) representing more than 40% of
the combined voting power of HFC’s, the Company’s the General Partner’s or the
Partnership’s, as applicable, then outstanding securities.
(iv)    The holders of the voting securities of HFC, the Company, the General
Partner or the Partnership approve a plan of complete liquidation or dissolution
of HFC, the Company, the General Partner or the Partnership or an agreement for
the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by holders of the voting
securities of HFC, the Company, the General Partner or the Partnership of all or
substantially all of HFC’s, the Company’s, the General Partner’s or the
Partnership’s assets, as applicable, to an entity at least 60% of the combined
voting power of the voting securities of which is owned by the direct and
indirect holders of the voting securities of HFC, the Company, the General
Partner or the Partnership in substantially the same proportions as their
ownership of the voting securities of HFC, the Company, the General Partner or
the Partnership, as applicable, immediately prior to such sale.
“EBITDA” is defined as the Partnership’s earnings before interest, taxes,
depreciation and amortization of for each calendar year during the Performance
Period.


11



--------------------------------------------------------------------------------




“EBITDA Performance Percentage” means the percentage set forth in the table
below determined in accordance with the Partnership’s actual aggregate EBITDA
achievement during the Performance Period compared with aggregate Target EBITDA
during the Performance Period:


EBITDA Achievement Relative to Target EBITDA


EBITDA Performance Percentage
Target EBITDA plus 2.5%
Maximum (200% of Target)
< Target EBITDA plus 2.5% but better than Target EBITDA
Interpolate between 100% and 200%
Target EBITDA
Target (100%)
<Target EBITDA but better than Target EBITDA minus 5%
Interpolate between 50% and 100%
Target EBITDA minus 5%
50% of Target (Minimum)
< Target EBITDA minus 5%
Zero



Notwithstanding the table above, the Committee retains the ability to adjust the
EBITDA Performance Percentage in its discretion regardless of the Partnership’s
actual EBITDA or the Target EBITDA established with respect to any, or each,
calendar year within the Performance Period.


“General Partner” means HEP Logistics Holdings, L.P.


“HFC” means HollyFrontier Corporation.


“HFC Board” means Board of Directors of HFC.


“New Director” shall mean an individual whose election by HFC’s Board or
nomination for election by holders of the voting securities of HFC was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the Date of Grant or whose election or nomination for
election was previously so approved or recommended. However, New Director shall
not include a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation relating to the election of directors of the HFC.


“Peer Group” means Archrock Partners, L.P., Buckeye Partners, L.P., Crestwood
Equity Partners LP, Delek Logistics Partners, LP, Enable Midstream Partners,
LP., Enlink Midstream Partners, LP, MPLX LP, PBF Logistics LP, Philips 66
Partners LP, SemGroup Corporation, Shell Midstream Partners, L.P., Summit
Midstream Partners, LP. and TC Pipelines, LP. If a member of the Peer Group
ceases to be a public company during the Performance Period (whether by merger,
consolidation, liquidation or otherwise) or it fails to file financial
statements with the SEC in a timely manner, it shall be treated as if it had not
been a Peer Group member for the entire Performance Period.


“Performance Unit Payout Percentage” means the percentile obtained by dividing
the sum of (i) the EBITDA Performance Percentage and (ii) the TUR Performance
Percentage, by two.
“Person” shall have the meaning given in section 3(a)(9) of the Exchange Act as
modified and used in sections 13(d) and 14(d) of the 1934 Act.




12



--------------------------------------------------------------------------------




“Retirement” shall mean your termination of employment other than for Cause on
or after the date on which you: (i) have achieved ten years of continuous
service with the Company, and (ii) are age sixty (60).


“Special Involuntary Termination” shall mean the occurrence of (i) or (ii)
within 60 days prior to, or at any time after, a Change in Control, where (i) is
termination by the Company of your (a) employment with the Company (including
subsidiaries of the Company) or (b) provision of executive services to the
Partnership and the Company, for any reason other than Cause and (ii) is a
resignation by you from employment or service with the Company (including
subsidiaries of the Company) within 90 days after an Adverse Change in the terms
of your employment.
“Target EBITDA” means the sum of the annual EBITDA targets established by the
Committee for each calendar year during the Performance Period. Annual target
EBITDA will be communicated to you within the first quarter of each calendar
year within the Performance Period.
“Total Unitholder Return” or TUR, means (i) the sum of (A) unit price
appreciation (calculated as the closing price of the Units for the last business
day of the Performance Period less the closing price of the Units for the first
business day of the Performance Period), plus (B) cumulative distributions
during the Performance Period, plus (C) any additional value or compensation
received by unitholders such as units received from spinoffs, divided by (ii)
the closing price of the Units on the first business day of the Performance
Period, adjusted to take into account any unit splits, changes in capitalization
or other similar events. Such determinations and adjustments shall be made by
the Committee in its discretion.
“TUR Performance Percentage” means the percentage set forth in the table below
determined in accordance with the percentile ranking of the Total Unitholder
Return of the Partnership compared to the TUR of each entity in the Peer Group
achieved during the Performance Period:


Ranking of the Partnership within Peer Group


TUR Performance Percentage
90th percentile or better
Maximum (200% of Target)
<90th percentile but better than 50th percentile
Interpolate between 100% and 200%
50th percentile
Target (100%)
<50th percentile but better than 25th percentile
Interpolate between 25% and 100%
25th percentile
25% of Target (Minimum)
<25th percentile
Zero















13

